Appeal by defendant from a judgment of the County Court, Westchester County (Nastasi, J.), rendered August 31, 1981, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
By pleading guilty prior to the determination of his omnibus motion to, inter alia, suppress identification testimony, including an identification made at a preliminary hearing, defendant waived appellate review of his contention that the Village Justice erred in declining to permit him to waive his personal appearance at the preliminary hearing (CPL 710.70, subd 2; People v Colarusso, 103 AD2d 848; People v Peseatore, 102 AD2d 834; People v Corti, 88 AD2d 345; People v Thomas, 74 AD2d 317, affd 53 NY2d 338). The challenge to the plea has not been preserved by motion to withdraw the plea or motion to vacate the judgment (e.g., People v Pellegrino, 60 NY2d 636; People v Pascale, 48 NY2d 997) and nothing in the present record persuades us that vacatur is warranted in the interest of justice. Defendant’s other claims are meritless and do not warrant discussion. Titone, J. P., Mangano, Brown and Rubin, JJ., concur.